Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 states ‘the battery containment structure comprising two or more chambers’ in lines 9-10, support for the battery containment structure comprising chambers is not mentioned in the instant specification. The instant specification mentions ‘The containment structure 150 can also include separators 155 for each of the batteries 130 or a group of the batteries 130 thereby isolating the batteries 130 individually’ [0022].
Claim 12 states ‘each chamber disposed above a unique portion of the plurality of batteries’ in line 10, support for the plurality of batteries including a unique portion is not mentioned in the instant specification. The instant specification mentions ‘The containment structure 150 can also include separators 155 for each of the batteries 130 or a group of the batteries 130 thereby isolating the batteries 130 individually, within a row of the batteries 130 or within a column of the batteries 130’ [0022].
Claim 12 states ‘responsive to the condition being reached for a first battery of the plurality of batteries, moving downward the respective chamber disposed above the first battery until the respective chamber contacts a surface of the lower portion of the battery enclosure, thereby sealing the first battery’’ in lines 16-19, support for the a first battery of the plurality of batteries, including a chamber disposed above the first battery and the chamber sealing the first battery is not mentioned in the instant specification. The instant specification mentions ‘sealing all of the batteries’ [0022], ‘seal the failing battery’ [0028], ‘sealing the faulty batteries’ [0033] and ‘to seal off one or more of the failing batteries’ [0033].

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation ‘the battery containment structure comprising two or more chambers, each chamber disposed above a unique portion of the plurality of batteries’ in lines 9-11 of claim 12 renders the claim indefinite. The instant specification is silent as to the battery containment structure comprising chambers and a chamber disposed over a unique portion of the plurality of 
The limitation ‘responsive to the condition being reached for a first battery of the plurality of batteries, moving downward the respective chamber disposed above the first battery until the respective chamber contacts a surface of the lower portion of the battery enclosure, thereby sealing the first battery’ in lines 16-19 of claim 12 renders the claim indefinite. The instant specification does not mention a response to a condition being reached for a first battery of the plurality of batteries and a chamber disposed above the first battery which seals the first battery upon a condition being reached, it is unclear as to what constitutes the first battery of the plurality of batteries claimed. The instant specification mentions ‘sealing all of the batteries’ [0022], ‘seal the failing battery’ [0028], ‘sealing the faulty batteries’ [0033] and ‘to seal off one or more of the failing batteries’ [0033].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAGE et al. (US 2015/0221914 A1) in view of BIEBER (US 2018/0241105 A1).
Regarding claim 12, PAGE teaches a battery housing ([0005-0008]; 200,300,400,601), including multiple compartments (110,112,101,414; ‘portion’) and portions 
PAGE further teaches the battery containment structure (200,300,400,500) positioned vertically over the plurality of batteries (104,204,304,404), the battery containment structure comprising two or more chambers (214,214,209, [0047]), disposed above the plurality of 
PAGE is silent as to at least one fan configured to circulate air in and out of the battery enclosure through the first perforated opening and the second perforated opening.
BIEBER teaches a battery fan system (1) including a frame (10), a cover (26) that may be removably positioned/fastened/disposed ([0026, 0039]; this limitation teaches the connecting the apparatus with a system step), a plurality of battery cells (90), cell partition (40), pairs of side walls (16), pairs of channel partitions (30,34,36), channels (32,42), fan assemblies removably positioned/fastened/attached/secured (70, [0028-0035, 0040-0047]) and including a support plate (72), a fan (74), a thermostat (76), a power regulator (78), and a fuse (80); outlet passageways (20,22,42,44,52), inlet passageways (14,42,44,52), for each linear fan assembly (70), the thermostat (76) senses a detected temperature and compares the detected temperature to a set point temperature ([0028-0036, 0043-0046]; this limitation teaches the monitoring the batteries for a condition step), when the detected temperature drops below the set point temperature, the thermostat (76) interrupts power transmitted to the power regulator (78), which deactivates the linear fan (74) ([0029-0036, 0041-0047]); a battery fan system which optimizes cooling while protecting fans of the battery fan system ([0004]) and a fan assembly removably secured providing ease of maintenance ([0047]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included one or more of the fans of BIEBER in the apparatus of PAGE in order to optimize cooling.
Regarding claim 13, PAGE is silent as to disengaging the at least one fan to limit the emittance of gasses from the second perforated opening.
BIEBER teaches a battery fan system (1) including a frame (10), a cover (26) that may be removably positioned/fastened/disposed ([0026, 0039]), a plurality of battery cells (90), cell partition (40), pairs of side walls (16), pairs of channel partitions (30,34,36), channels (32,42), fan assemblies removably positioned/fastened/attached/secured (70, [0028-0035, 0040-0047]) and including a support plate (72), a fan (74), a thermostat (76), a power regulator (78), and a fuse (80); outlet passageways (20,22,42,44,52), inlet passageways (14,42,44,52), for each linear fan assembly (70), the thermostat (76) senses a detected temperature and compares the detected temperature to a set point temperature ([0028-0036, 0043-0046]), when the detected temperature drops below the set point temperature, the thermostat (76) interrupts power transmitted to the power regulator (78), which deactivates the linear fan (74) ([0029-0036, 0041-0047]); a battery fan system which optimizes cooling while protecting fans of the battery fan system ([0004]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included one or more of the fans of BIEBER in the apparatus of PAGE in order to optimize cooling.
Regarding claim 14, PAGE teaches battery containment structures (306,314,200).
Regarding claim 15, PAGE teaches lithium ion batteries ([0025]).
Regarding claim 16, PAGE teaches measuring temperature ([0090-0018]).
Regarding claim 18, PAGE teaches the structure is made of an intumescent material which intumesces in the event of a thermal runaway ([0026, 0035, 0054, 0068]).
Regarding claim 19, PAGE teaches an intumescent material ([0026, 0035, 0054, 0068]).
Regarding claim 20, PAGE teaches the expansion ratio of the IFR material of body and lid is sufficient to cause expanding char to occupy any space in the chamber ([0039]).

Claims 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAGE et al. (US 2015/0221914 A1) in view of KOBAYASHI (US 2018/0205054 A1).
Regarding claim 12, PAGE teaches a battery housing ([0005-0008]; 200,300,400,601), including multiple compartments (110,112,101,414; ‘portion’) and portions (301,310,305,200,210,205,405,401; ‘portion’), fabricated of an intumescent flame retardant material, IFR, with an expansion ratio sufficient to drive gas (IFR, [0007,0026, 0082-0091]), tests conducted which included placing thermocouples to measure temperature during the test ([0090-0108]; ‘system’); including placing thermocouples in different areas for different tests ([0093,0099]; ‘system’; this limitation teaches the connecting the apparatus with a system step); plurality of through holes (103,203,303,603,213,410 ‘perforated opening’, ‘transfer channel’), blind holes (203,303; ‘perforated opening’, ‘transfer channel’), channels (213,406; [0065]; ‘perforated opening’, ‘transfer channel’), venting cavities or chambers (309,322; ‘perforated opening’, ‘transfer channel’), holes ([0075]; 412,410; ‘perforated opening’, ‘transfer channel’); plurality of batteries (104,204,304,404) disposed in the lower portion (205,305,405); upper (401,402,201,301) and lower portions (414,205,305) each containing a battery containment structure (200,300,400,500); transfer channels ([Abstract, 0061-0063], 322,213,303,309,406; ‘perforated opening’, ‘transfer channel’), cooling conduits (406; ‘perforated opening’, ‘transfer 
PAGE is silent as to at least one fan configured to circulate air in and out of the battery enclosure through the first perforated opening and the second perforated opening.
KOBAYASHI teaches an electric power storage device (1) including a case (3), a battery unit (4) and a fan (5; [0065-0070]) including a plurality of battery modules (10-13) [0039-0038], a battery enclosure (10) with an upper and lower portions (Fig.3), exhaust ports (120-124), heat dissipation plate through holes ([0045-0050]), a plurality of ventilation openings (73, [0050-0056, 0065-0072]), ventilation passageways (74), ventilation chambers (82); a storage device with a function to discharge gas which is easy to manufacture [0010].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the fan of KOBAYASHI in the apparatus of PAGE in order to obtain a storage device with a function to discharge gas which is easy to manufacture.
Regarding claim 14, PAGE teaches battery containment structures (306,314,200).
Regarding claim 15, PAGE teaches lithium ion batteries ([0025]).
Regarding claim 16, PAGE teaches measuring temperature ([0090-0018]).
Regarding claim 18, PAGE teaches the structure is made of an intumescent material which intumesces in the event of a thermal runaway ([0026, 0035, 0054, 0068]).
Regarding claim 19, PAGE teaches an intumescent material ([0026, 0035, 0054, 0068]).
Regarding claim 20, PAGE teaches the expansion ratio of the IFR material of body and lid is sufficient to cause expanding char to occupy any space in the chamber ([0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PAGE et al. (US 2015/0221914 A1) in view of KOBAYASHI (US 2018/0205054 A1) as applied to claim 12 above, and further in view of BIEBER (US 2018/0241105 A1) .
Regarding claim 13, PAGE is silent as to disengaging the at least one fan to limit the emittance of gasses from the second perforated opening.
BIEBER teaches a battery fan system (1) including a frame (10), a cover (26) that may be removably positioned/fastened/disposed ([0026, 0039]), a plurality of battery cells (90), cell partition (40), pairs of side walls (16), pairs of channel partitions (30,34,36), channels (32,42), fan assemblies removably positioned/fastened/attached/secured (70, [0028-0035, 0040-0047]) and including a support plate (72), a fan (74), a thermostat (76), a power regulator (78), and a fuse (80); outlet passageways (20,22,42,44,52), inlet passageways (14,42,44,52), for each linear fan assembly (70), the thermostat (76) senses a detected temperature and compares the detected temperature to a set point temperature ([0028-0036, 0043-0046]), when the detected temperature drops below the set point temperature, the thermostat (76) interrupts power transmitted to the power regulator (78), which deactivates the linear fan (74) ([0029-0036, 0041-0047]); a battery fan system which optimizes cooling while protecting fans of the battery fan system ([0004]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included one or more of the fans of BIEBER in the apparatus of PAGE in order to optimize cooling.

Claims 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAGE et al. (US 2015/0221914 A1) in view of BIANCHI et al. (US 2017/0047564 A1, as cited in the IDS).
Regarding claim 12, PAGE teaches a battery housing ([0005-0008]; 200,300,400,601), including multiple compartments (110,112,101,414; ‘portion’) and portions (301,310,305,200,210,205,405,401; ‘portion’), fabricated of an intumescent flame retardant material, IFR, with an expansion ratio sufficient to drive gas (IFR, [0007,0026, 0082-0091]), tests conducted which included placing thermocouples to measure temperature during the test ([0090-0108]; ‘system’); including placing thermocouples in different areas for different tests ([0093,0099]; ‘system’; this limitation teaches the connecting with a system step); plurality of through holes (103,203,303,603,213,410 ‘perforated opening’, ‘transfer channel’), blind holes (203,303; ‘perforated opening’, ‘transfer channel’), channels (213,406; [0065]; ‘perforated opening’, ‘transfer channel’), venting cavities or chambers (309,322; ‘perforated opening’, ‘transfer channel’), holes ([0075]; 412,410; ‘perforated opening’, ‘transfer channel’); plurality of batteries (104,204,304,404) disposed in the lower portion (205,305,405); upper (401,402,201,301) and lower portions (414,205,305) each containing a battery containment structure (200,300,400,500); transfer channels ([Abstract, 0061-0063], 322,213,303,309,406; ‘perforated opening’, ‘transfer channel’), cooling conduits (406; ‘perforated opening’, ‘transfer channel’); temperature measured/monitored of batteries ([0099-0103]; ‘system’, ‘monitoring’, 
PAGE further teaches the battery containment structure (200,300,400,500) positioned vertically over the plurality of batteries (104,204,304,404), the battery containment structure comprising two or more chambers (209,214,314,316 [0047]), disposed above the plurality of batteries (Figs. 2-6,8,10-11), the body and lid mate to from a chamber dimensioned to hold at least one battery (Abstract); an intumescent flame retardant material with an expansion ration sufficient to seal chamber when the material intumesces in the event of thermal runaway of a matter  housed in the chamber (upon expansion of the intumescent material it would include movement of the intumescent material in all directions including downward).
PAGE is silent as to at least one fan configured to circulate air in and out of the battery enclosure through the first perforated opening and the second perforated opening.
BIANCHI teaches a non-sealed apparatus ([0010-0015, 0034-0038, 0040-0055]), a system ([0050-0067]),  valves ([0009-0010, 0036-0038, 0047-0055, 0061]), a sealable casing having an upper portion and a lower portion ([0055]), a lid ([0055]), cells (300,610), orifices (340,320,632,634), inlets and outlets (340,320,632,634,720,710), conduits (850,860), a gas conveying device, pump, blower, etc., ([0009-0015, 0030-0042], 800); inerting and/or suppressing thermal runaway ([0024]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the gas conveying device of BIANCHI in the apparatus of PAGE in order to suppress thermal runaway.
Regarding claim 14, PAGE teaches battery containment structures (306,314,200).
Regarding claim 15, PAGE teaches lithium ion batteries ([0025]).
Regarding claim 16, PAGE teaches measuring temperature ([0090-0018]).
Regarding claim 18, PAGE teaches the structure is made of an intumescent material which intumesces in the event of a thermal runaway ([0026, 0035, 0054, 0068]).
Regarding claim 19, PAGE teaches an intumescent material ([0026, 0035, 0054, 0068]).
Regarding claim 20, PAGE teaches the expansion ratio of the IFR material of body and lid is sufficient to cause expanding char to occupy any space in the chamber ([0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PAGE et al. (US 2015/0221914 A1) in view of BIANCHI et al. (US 2017/0047564 A1, as cited in the IDS) as applied to claim 12 above, and further in view of BIEBER (US 2018/0241105 A1) .
Regarding claim 13, PAGE is silent as to disengaging the at least one fan to limit the emittance of gasses from the second perforated opening.
BIEBER teaches a battery fan system (1) including a frame (10), a cover (26) that may be removably positioned/fastened/disposed ([0026, 0039]), a plurality of battery cells (90), cell partition (40), pairs of side walls (16), pairs of channel partitions (30,34,36), channels (32,42), fan assemblies removably positioned/fastened/attached/secured (70, [0028-0035, 0040-0047]) and including a support plate (72), a fan (74), a thermostat (76), a power regulator (78), and a fuse (80); outlet passageways (20,22,42,44,52), inlet passageways (14,42,44,52), for each linear 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included one or more of the fans of BIEBER in the apparatus of PAGE in order to optimize cooling.

Response to Amendment
A new rejection has been made in view of claims amendments filed 02/08/2021.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
The Applicant states Page does not fairly contemplate a chamber disposed vertically over one or more batteries that can be brought down against the bottom portion of the battery enclosure to create a sealed chamber within the battery enclosure.
The Examiner respectfully states that if the intumescent material is considered a part of the lid in the portions of the lid which teach the claimed chamber portion, these lid portions would teach the claimed chamber portion of the claimed battery containment structure disposed vertically over one or more batteries can be brought down against the bottom portion of the battery enclosure to create a sealed chamber within the battery enclosure. The Examiner notes .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723                                                                                                                                                                                                        
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723